United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Coppell, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-792
Issued: July 25, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On February 19, 2013 appellant filed an application for review of a February 4, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP) denying his schedule
award claim, assigned File No. xxxxxx810. While OWCP found that the medical evidence
established a left leg impairment of 10 percent due to partial medial and lateral meniscectomies
undertaken on June 6, 2012, it pointed out that he received a prior schedule award on
November 22, 2004 for 30 percent permanent impairment of the left lower extremity. This
award was granted under File No. xxxxxx589. Because the new rating did not exceed the
percentage already paid, OWCP concluded that appellant was not entitled to an additional
schedule award.
Having duly reviewed the matter, the Board finds that the case is not in posture for
decision. The Federal Employees’ Compensation Act1 and its regulations provide for the
reduction of compensation for subsequent injury to the same scheduled member. Specifically,
benefits payable under section 8107(c) shall be reduced by the period of compensation paid or
payable under the schedule for an earlier injury if: (1) compensation in both cases is for
impairment of the same member or function or different parts of the same member or function;
1

5 U.S.C. § 8101 et seq.

and (2) the latter impairment in whole or in part would duplicate the compensation payable for
the preexisting impairment.2 The Board has held that OWCP must adequately explain how the
latter impairment duplicated the compensation the claimant previously received under a separate
file number.3
In this case, OWCP did not detail how appellant’s 10 percent permanent impairment of
the left lower extremity under File No. xxxxxx810 duplicated the schedule award previously paid
for 30 percent permanent impairment of the same member under File No. xxxxxx589. The case
record, however, is limited to File No. xxxxxx810. Pursuant to its procedures, OWCP has
determined that cases should be combined when correct adjudication of the issues depends on
frequent cross-reference between files.4 In order to obtain sufficient clarification as to whether
appellant’s recent rating would duplicate the prior schedule award in whole or in part, his claims
must be doubled. On remand, OWCP shall combine File Nos. xxxxxx810 and xxxxxx589 and,
following this and other development deemed necessary, issue an appropriate decision.
IT IS HEREBY ORDERED THAT the February 4, 2013 Office of Workers’
Compensation Programs decision be set aside and the case remanded for further action consistent
with this order.
Issued: July 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board
2

Id. at § 8108; 20 C.F.R. § 10.404(d). See also R.B., Docket No. 09-1786 (issued July 1, 2010).

3

T.S., Docket No. 09-1308 (issued December 22, 2009).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

